PER CURIAM.
Appellant’s points on appeal are in substance whether the trial court erred (1) in failing to award attorney’s fees in connection with successful enforcement of workmen’s compensation order; (2) in failing to award interest from date of final workmen’s compensation order to date of final judgment; and (3) in failing to award costs incurred in successful proceedings enforcing payment pursuant to final workmen’s compensation order.
We have considered all the points on appeal in the light of the record, briefs and argument of counsel and have concluded that the trial court erred in denying the award of attorney’s fees, costs and interest from the date of the final order to date of final judgment. Stone v. Jeffres, 208 So.2d 827 (Fla.1968).
Reversed and remanded for entry of proper award of attorney’s fees, interest and costs.